UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7667


ALEXANDER OTIS MATTHEWS,

             Plaintiff - Appellant,

             v.

RYAN FAULCONER,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:15-cv-00448-LO-MSN)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Otis Mathews appeals the district court’s order denying his Rule 59(e)

motion for reconsideration of its order reclassifying Matthews’ complaint as an attorney

misconduct disciplinary complaint and denying his misconduct claims.             We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Matthews v. Faulconer, No. 1:15-cv-00448-LO-MSN (E.D.

Va., filed Nov. 14 & entered Nov. 15, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2